Title: James Monroe to Thomas Jefferson, 21 December 1818
From: Monroe, James,King, William
To: Jefferson, Thomas


          
            Dear Sir.
            washington Decr 21. 1818
          
          General King of the District of maine [mass:] expressing a desire of being known to you personally, & his intention, to make you a visit, I take much interest in forwarding his views, by giving him this introduction. His uniform support of the republican cause, & useful services, in the late war, are I presume known to you. I hear with great pleasure that your health is completely restord. with best wishes for its continuance, I am
          
            Dear Sir very respectfully your friend & servant
            James Monroe
          
        